          Case 1:19-cv-00518-RP Document 23-2 Filed 07/29/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS

 SERVICE LLOYDS INSURANCE §
 COMPANY §
                                                 §
        Plaintiff, §
V-                                 §                          CIVILACTIONNO. 1:19-CV-518
                                                 §
NORTHAMERICANRISKSERVICES, §
INC.                                   §
                                                 §
        Defendant/Third-Party Plaintiff, §
                                                 §
V.                                               §

TEE & GEE GROUP, LLC; §
CORECAREMANAGEMENT;AND §
PRIMEHEALTH SERVICES,INC., §
                                                 §
       Third-Party Defendants. §

                                    DEFAULT JUDGMENT

       Third-Party Defendant Prime Health Services, Inc. ("Prime") having failed to appear,

plead or otherwise defend in this action, and default having been entered on July 25, 2019, and

counsel for Third-PartyPlaintiffNorth American Risk Services, Inc. ("NARS")having requested

judgment against the defaulted defendant and having filed a proper motion and affidavit in

accordance with Federal Rule of Civil Procedure 55 (a) and (b);

       Judgment is hereby entered in favor of Third-Party Plaintiff NARS and against Third-

Party Defendant Prime, as follows: in the event that NARS is found liable for any damages

sought by Plaintiff, that NARS may have recovery against Prime for any and all damages arising

from Prime's conduct in this matter, including but not limited to penalties and fines which

resulted from Prime's alleged inaccurate and untimely EDI (Electronic Data Interchange) filings;

       Plus interest on thejudgment at the legal rate until the judgment is satisfied.
  Case 1:19-cv-00518-RP Document 23-2 Filed 07/29/19 Page 2 of 2



Dated this        day of                    ,
                                                2019.




                           HONORABLE JUDGE PRESIDING
